Citation Nr: 1813892	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  16-17 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence received is sufficient to reopen a claim of entitlement to service connection for glaucoma of the right eye. 

2.  Entitlement to service connection for a right eye disability, to include glaucoma of the right eye. 


REPRESENTATION

Appellant represented by:	Disabled Veterans of America


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel



INTRODUCTION

The Veteran had a period of active duty service from November 1951 to October 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that declined to reopen the claim for service connection for glaucoma of the right eye.
 
With regard to the petition to reopen the claim for service connection for glaucoma of the right eye, the Board must address the question of whether new and material evidence has been received to reopen the claims for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The February 1975 rating decision that declined to reopen the claim of service connection for glaucoma of the right eye is final.

2.  New and material evidence has been received since the last final decision on the claim of service connection for glaucoma of the right eye. 

3.  There is no competent evidence that a right eye disability, to include glaucoma of the right eye, was incurred in or is otherwise related to service.  




CONCLUSIONS OF LAW

1.  The February 1975 decision that declined to reopen the claim for service connection for glaucoma of the right eye is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  As new and material evidence has been received since the final February 1975 rating decision, the requirements to reopen the claim for service connection for glaucoma of the right eye have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for entitlement to service connection for a right eye disability, to include glaucoma of the right eye, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

New and Material Evidence

A February 1975 decision declined to reopen the claim for service connection for glaucoma of the right eye.  The Veteran was notified of the denial, but did not appeal. Therefore, the February 1975 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C. § 7105 (b) (2012); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2017).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2016).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

For the singular purpose of determining whether new and material evidence has been submitted that is sufficient to reopen a claim, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims (the Court) has endorsed a low threshold standard for reopening a claim.  Shade v. Shinseki, 24 Vet. App. 110   (2010).

At the time of the last final decision in February 1975, the evidence then consisted of private treatment records reflecting a diagnosis of non-inflammatory glaucoma of the right eye, the Veteran's personal statements about suffering trauma to his right eye in service in the 1950s, a VA examination with no etiological opinion and a diagnosis of chronic, non-inflammatory glaucoma, right eye, and service treatment records (STRs).  There was no evidence relating the Veteran's right eye glaucoma to service.  

Evidence added to the record since the final February 1975 decision includes a December 2015 VA disability benefits questionnaire in which a physician found that the Veteran's detached retina was related to trauma to the right eye in the 1950s.  This constitutes new evidence that raises the possibility that such may substantiate an unestablished fact necessary to pursue the claim that is a nexus between a current right eye disability and service.  Assuming the credibility of the new evidence solely for the purpose of determining whether the claim should be reopened, the Board finds that new and material evidence has been received. Accordingly, the Board finds that the claim of entitlement to service connection for glaucoma of the right eye is reopened.

Service Connection

The Veteran asserts that he has lost the sight in his right eye due to an injury on the U.S.S. Union in 1954.    

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

STR's from induction in November 1951 to discharge in October 1955 are negative for complaints, diagnosis, or treatment for any right eye issues.  The separation examination was negative for complaints, findings or diagnosis of any eye disorders or disabilities.  A directed search for treatment records pertaining to glaucoma of the right eye and treatment of the eyes, to include on the U.S.S. Union, was undertaken in 1957 and the results were negative.  

In a September 1957 claim for VA benefits, the Veteran identified the disability he was seeking benefits as glaucoma of the eyes, that began in approximately January 1953 in Subic Bay, Philippines.  In approximately June 1953 he received glasses.  He stated that he sustained an eye injury in May 1955 on the U.S.S. Union.  

In a September 1957 private medical note, Dr. Gettelfinger, M.D., stated that he saw the Veteran in January 1957 with chief complaints of blurred vision in the right eye, nothing was found but refractive error.  He was seen in June 1957 with history of possible injury to the right eye, nothing was found but irritation.  On current examination, obvious glaucoma of the right eye was diagnosed.  However, the doctor did not opine as to etiology.  

In an August 1957 private medical note, Dr. N.D., M.D, diagnosed the Veteran with glaucoma of the right eye and recommended the Veteran undergo surgery.  However, the examiner did not opine as to the etiology of the Veteran's glaucoma. 

In a November 1957 VA examination report, it was noted that that the Veteran reported he had a condition in the right eye since about 1953.  He stated that his "right eye has hurt me pretty steadily for the past year."  The examiner noted that no service records were available.  The diagnosis was chronic non-inflammatory glaucoma of the right eye.  No opinion as to etiology was provided.  

In his December 1973 claim to reopen, the Veteran stated that he injured his eye by falling on a stairway on board the U.S.S. Union in May 1955 and that he was treated by the ships doctors.  

VA medical records reflect that the Veteran was diagnosed with glaucoma.  
In a December 2015 VA eye conditions disability benefits questionnaire (DBQ), examination, J. T., M.D. diagnosed the Veteran with retinal detachment of the right eye, noting a traumatic injury to the right eye in the 1950s.  Under medical history as provided by the Veteran, there was a traumatic injury to the right eye in the 1950s that caused the retina to detach and he cannot see light out of the right eye.  

Initially, there is no evidence of a right eye disability or symptoms thereof in service or any incident of trauma to the right eye noted in the service treatment records.  Further, the Veteran was first found to have glaucoma of the right eye more than 2 years after discharge from service.  Significantly moreover, there is no competent evidence or opinion supporting the Veteran's contention that his currently diagnosed right eye disability is in any way related to his military service.

The Veteran has not been afforded a VA examination to address his right eye disability; however, the Board finds that one is not necessary based on the facts in this case.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates that the existence of a current disability or persistent or current symptoms of a disability that may be associated with an event, injury, or disease in service-or, as appropriate, a service-connected disability-but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83   (2006).  There is no indication in the Veteran's service treatment records that he suffered from a right eye disorder in service or that he suffered any injury to the right eye in service.  Furthermore, while his VA treatment records indicate that he has glaucoma and a VA DBQ shows a diagnosis of right eye retinal detachment, the opinion provided relates the latter diagnosis to some unspecified traumatic injury in the 1950s. The Board does not find that such vague finding in the December 2015 DBQ meets the low threshold to suggest or indicate that this newly diagnosed right eye retinal detachment may be associated with the Veteran's service, which the Board points out is not suggested by the physician, just that the onset was in the 1950s.  

With regards to the finding in the December 2015 DBQ, the Board affords it little probative weight.  The examiner fails to explain what traumatic event this newly diagnosed right eye retinal detachment, diagnosed more than 50 years after discharge from service, is related to that took place in the 1950s.  Further, the examiner fails to provide any explanation to support the conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); Wilson v. Derwinski, 2 Vet. App. 614 (1992) (The Board is free to assess medical evidence and is not obligated to accept a physician's opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).

Moreover, to the extent that the December 2015 DBQ finding assumed that the Veteran sustained an injury to the right during service as reported by him, this history of an injury to the right eye is not established by the record, as explained above.  Thus, the conclusions reached are based on an incorrect factual premise, and lack probative value on this basis as well.  Reonal v. Brown, 5 Vet. App. 458   (1993) (holding that a physician's opinion based on an inaccurate factual premise has no probative value).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue being decided herein, an opinion as to the etiology of the Veteran's right eye disabilities and whether it is etiologically related to the Veteran's active service, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). That is, although the Board readily acknowledges that Veteran was competent to report his right eye symptoms, there is no indication that he is competent to etiologically link any such symptoms to his active service.  In addition, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Nothing in the record demonstrated that the Veteran had received any special training or acquired any medical expertise in evaluating eye disabilities. See King v. Shinseki, 700 F.3d 1339, 1345   (Fed.Cir.2012).  Accordingly, the Veteran's statements are lay evidence that do not constitute competent medical evidence and lack probative value.

Accordingly, as the preponderance of the evidence is against the claim for service connection for a right eye disability, to include glaucoma of the right eye, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

The February 1975 decision that declined to reopen the claim of service connection for glaucoma of the right eye is final.

As new and material evidence has been received, the claim for service connection for glaucoma of the right eye is reopened.

Entitlement to service connection for a right eye disability, to include glaucoma of the right eye, is denied. 




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


